Citation Nr: 0530884	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral fungus infection of the ears.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to an initial evaluation in excess of 10 for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1943 to July 1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In a VA Form 8 (Certification of Appeal) dated August 2005, 
the RO characterized two issues on appeal as entitlement to 
service connection for a bilateral fungus infection of the 
ears and entitlement to service connection for hearing loss.  
As is shown on the title page of this decision, the Board has 
recharacterized these issues as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a bilateral fungus infection of the 
ears and whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hearing loss.  The RO previously denied these claims, and 
because the veteran did not appeal the RO's decision in this 
regard, the denials are final.  It is thus necessary for the 
veteran to submit new and material evidence to reopen these 
claims.  The Board acknowledges that, in a rating decision 
dated in June 2001, the RO reopened these claims and then 
denied them on their merits.  However, a determination 
regarding whether new and material evidence has been received 
to reopen a claim is a material legal issue that the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In August 2003, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  For the reasons noted in the remand section of this 
decision, the Board again remands the claims of entitlement 
to service connection for hearing loss and vertigo to the RO 
via AMC.  


FINDINGS OF FACT

1.  In a rating decision dated in September 1947, the RO 
denied the veteran's claims of entitlement to service 
connection for a fungus infection of the ears and defective 
hearing.

2.  The RO notified the veteran of the September 1947 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  The evidence received since September 1947 was not 
previously submitted to agency decisionmakers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claims for service connection for a 
bilateral fungus infection of the ears and hearing loss.  

4.  VA provided the veteran adequate notice and assistance 
regarding his claims of entitlement to service connection for 
a bilateral fungus infection of the ears and tinnitus, and 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD.

5.  Residuals of a bilateral fungus infection of the ears are 
related to the veteran's active service.

6.  There is an approximate balance of positive and negative 
evidence of record regarding whether tinnitus is related to 
the veteran's active service.

7.  The veteran's PTSD symptoms, including an euthymic mood, 
a restricted range of affect, intrusive recollections, 
avoidance of war stimuli, a diminished interest in 
activities, a numbing of general responsiveness, increased 
arousal, difficulty falling asleep, and mild emotional 
impairment, cause no more than mild impairment occupationally 
and socially.

8.  The veteran's PTSD is not so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The September 1947 rating decision, in which the RO 
denied entitlement to service connection for a fungus 
infection of the ears and entitlement to service connection 
for defective hearing, is final.  38 U.S.C. § 709 (1946); 
Veterans Regulation No.2(a), Part II, Par. III; Department of 
Veteran's Affairs Regulation 1008.  

2.  New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
fungus infection of the ears and entitlement to service 
connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).

3.  Residuals of a bilateral fungus infection of the ears 
were incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  Giving the benefit of the doubt to the veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for PTSD have not been met.  U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for a bilateral fungus infection of the 
ears in rating decisions dated in October 1945, December 1945 
and September 1947.  The RO previously denied the veteran's 
claim of entitlement to service connection for hearing loss 
in the rating decision dated in September 1947.  In the 
September 1947 rating decision, the RO denied both claims on 
the basis that there was no evidence of record of a fungus 
infection of the ears or defective hearing.  In deciding the 
claims, the RO considered a letter from a private physician, 
which did not discuss the veteran's ears or hearing, and 
reports of VA examinations conducted in November 1945 and 
September 1947, which did not include a diagnosis of any ear 
disease or hearing loss.  

In a letter dated October 1947, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The September 1947 rating decision is 
thus final.  38 U.S.C. § 709 (1946); Veterans Regulation 
No.2(a), Part II, Par. III; Department of Veteran's Affairs 
Regulation 1008.  

The veteran attempted to reopen his claims for service 
connection for a bilateral fungus infection of the ears and 
hearing loss by submitting a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) in April 2000.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers, which is 
neither cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's September 1947 rating decision includes: 
service medical and personnel records; VA and private 
treatment records, reports of VA examinations, and employment 
information.  

The Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant.  The Board also finds that this 
evidence is material.  It bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
bilateral fungus infection of the ears and hearing loss.  
More specifically, the private medical records and reports of 
VA examinations include multiple diagnoses of bilateral ear 
infections and hearing loss.  The lack of this type of 
evidence formed the basis of the RO's previous denial of the 
veteran's claims.  

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for a bilateral fungus infection of the 
ears and entitlement to service connection for hearing loss.  
The Board may not, however, decide the latter claim on its 
merits, because, as explained below, VA has not yet satisfied 
its duty to assist the veteran in the development of that 
claim under the VCAA.

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claims for service 
connection for a bilateral fungus infection of the ears and 
tinnitus, and for an initial evaluation in excess of 
10 percent for PTSD, VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, including via AMC, provided the veteran 
VCAA notice by letters dated in March 2003, April 2004 and 
October 2004, after initially deciding the veteran's claims 
in a rating decision dated June 2001.  The content of these 
notice letters considered in conjunction with the content of 
other documents sent to the veteran during the course of his 
appeal reflect compliance with the express requirements of 
the law as found by the Court in Pelegrini II.  

In the March 2003, April 2004 and October 2004 notice 
letters, the RO, including via AMC, acknowledged the 
veteran's claims, notified him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  The RO identified the evidence it had 
received in support of the veteran's claims, the evidence VA 
was responsible for obtaining, and the evidence the veteran 
still needed to submit to support his claims.  The RO noted 
that it would make reasonable efforts to help the veteran get 
such evidence provided he identified the sources thereof.  
The RO emphasized that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of such evidence.  The 
RO specifically advised the veteran to identify or submit 
directly to VA all evidence he had in his possession that was 
relevant to his claims.  

Moreover, in a letter dated October 2000, rating decisions 
dated in June 2001 and April 2005, a statement of the case 
issued in April 2002, a remand issued in August 2003, and a 
supplemental statement of the case issued in April 2005, VA, 
via the RO, AMC and Board, provided the veteran some of the 
same information furnished in the aforementioned VCAA notice 
letters.  As well, VA indicated that, if the veteran wished 
VA to obtain his treatment records on his behalf, he should 
sign the enclosed forms authorizing their release.  VA 
explained the reasons for which it denied the veteran's 
claims and identified the evidence it had considered in doing 
so and the evidence still needed to support such claims.  In 
addition, VA furnished the veteran the provisions pertinent 
to his claims, including those explaining VA's duties to 
notify and assist.   

VA did not inform the veteran that some of his service 
medical records were presumed destroyed in a fire that 
occurred at the Records Management Center, a military records 
storage facility.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  
However, VA's failure to do so does not prejudice the veteran 
in the disposition of his claims.  As explained below, the 
Board's decision with regard to the claims of entitlement to 
service connection for a bilateral fungus infection of the 
ears and tinnitus represents a full grant of benefits being 
sought.  The claim for a higher initial evaluation for PTSD 
involves the question of whether the veteran's PTSD has been 
worse than 10 percent disabling at any time since the RO 
granted the veteran service connection for that disability.  
The content of any missing service medical records, while 
pertinent to the history of the veteran's PTSD, are 
irrelevant to such a question.   

As previously indicated, the RO sent the aforementioned VCAA 
notice letters after initially deciding the veteran's claims.  
However, any defect with respect to the timing of this notice 
was harmless error for the reasons specified below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Second, the 
Court, in Pelegrini II, recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  See slip op. at 3, 7-10.  In 
this case, the VCAA was already in effect at the time of the 
initial decision in this case.  However, the only way VA 
could now provide notice prior to the RO's initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result and as such it is not 
a reasonable construction of section 5103(a).  

There is simply no basis for concluding that harmful error 
occurs because a claimant receives VCAA notice after an 
initial adverse adjudication.  Rather, with regard to 
satisfying the duty to notify under the VCAA, claimants must 
be given the opportunity to submit information and evidence 
in support of their claims.  Once such an opportunity is 
given, all due process concerns are satisfied.  See Bernard 
v. Brown, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  

In this case, in the various documents noted above, VA 
provided the veteran information satisfying the content 
requirements of the VCAA.  VA also provided the veteran an 
opportunity to submit additional information and evidence in 
support of his claims.  Accordingly, any error in not 
providing a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it 
endeavored, albeit unsuccessfully, to secure and associate 
with the claims file all of the evidence the veteran reported 
as being pertinent to his claims, including service medical 
and personnel records, VA and private treatment records, and 
employment information.  Second, the RO conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording him VA examinations, during which examiners 
discussed the etiology and severity of the disabilities at 
issue in this appeal.    

Under the facts of this case, "the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  The Board thus 
deems the appellate record with regard to the claims of 
entitlement to service connection for a bilateral fungus 
infection of the ears and tinnitus and entitlement to an 
initial evaluation in excess of 10 percent for PTSD ready for 
review.     

III.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for a bilateral fungus 
infection of the ears and tinnitus, conditions that allegedly 
manifested while serving as a World War II combat pilot.  His 
duties as such reportedly required him to fly 32 missions 
over the China-Burma hump, which boasts the worst weather in 
the world.  While flying, he allegedly experienced frequent 
temperature changes, lived in crude conditions and suffered 
acoustic trauma, which caused him to develop jungle disease 
and ringing in his ears.  He asserts that his ear infections 
necessitated grounding on at least one occasion in service.  
He further asserts that, since discharge, he has continued to 
have ear infections and ringing in his ears and has been 
unable to pursue his dreams to become a commercial pilot due 
to his ear problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran had active service from March 1943 
to July 1945.  As previously indicated, most of his service 
medical records are unavailable for review having been 
destroyed in a fire.  However, his service personnel records 
confirm that, during his period of active service, the 
veteran flew hundreds of missions in a C-47 as a combat 
pilot.  Doing so certainly would have exposed him to a 
significant amount of noise for prolonged periods.  These 
records also confirm that he experienced recurrent ear 
trouble, and at one point in time (date uncertain as the 
edges of his personnel records are burned), was assessed in a 
warm, dry climate for such problems.  The Board finds this 
evidence and the veteran's credible assertions sufficient to 
establish that the veteran had ear infections and suffered 
acoustic trauma in service. 

Post-service medical evidence of record establishes that, 
since discharge, the veteran has continued to report 
infections and ringing in his ears and has been treated for, 
and diagnosed with, variously described ear infections and 
tinnitus.  

For instance, during a VA special ear examination conducted 
in November 1945, the veteran reported that he had bilateral 
ear discharge in 1943 and a bilateral earache three weeks 
ago.  

In April 1967, for purposes of receiving private treatment 
and not in conjunction with a claim for VA benefits, the 
veteran reported a 20 year history of ringing in his ears.  
He indicated that he damaged his ears flying in World War II.  
He also indicated that, two weeks ago, he received ear 
treatment, specifically, a warm glycerine ear wash, and that 
he often washed his own ears with warm water.  

In June 1971, the veteran reported ear trouble and a treating 
health care provider diagnosed otitis media of the right ear.  
In October 1971, also for purposes of receiving private 
treatment and not in conjunction with a claim for VA 
benefits, the veteran reported a 25 year history of earaches 
since flying over China and Burma during World War II.  He 
indicated that he self treated the problem with water and 
syringing.  The treating health care provider diagnosed 
chronic otitis externa, bilaterally, and acute otitis externa 
of the left ear.  In October 1971, the veteran reported an 
increase of roaring in his ears.  He noted that he had had 
the same symptoms previously following flying during World 
War II.  The treating health care provider noted scarred 
eardrums.  In January 1976, a treating health care provider 
diagnosed chronic fungal otitis externa of the left ear.  

During the late 1970s and 1980s, the veteran underwent 
bilateral cerumen impaction removals on a regular basis.  
During one visit, a treating health care provider noted 
fungal matter.  

In January 1983, March 1984, July 1985, August 1985 and 
October 1985, the veteran reported that he had had tinnitus 
for 40 years.  One treating health care provider recommended 
a visit to a tinnitus clinic.  In October 1986, the veteran 
reported itchy and ringing ears.  A treating health care 
provider diagnosed chronic otitis externa and a cerumen 
infection.  Other treating health care providers diagnosed 
chronic fungal otitis externa and/or tinnitus in December 
1986, January 1987, October 1987, November 1987, December 
1987, January 1988, February 1988 and September 1989.  

During VA audio and ear disease examinations conducted in 
January 2001, the veteran reported infections and ringing in 
his ears since service.  One examiner diagnosed tinnitus.  

Two VA examiners have addressed whether the veteran has a 
chronic bilateral fungal infection of the ears and tinnitus, 
which are related to his period of active service, including 
his documented in-service ear problems and acoustic trauma 
associated with his duties as a combat pilot.  

1.  Bilateral Fungus Infection of the Ears

In January 2001, during a VA audio examination, the veteran 
reported chronic problems with jungle rot in his ears.  A 
non-physician examiner noted a clear otoscopy, bilaterally, 
and did not diagnose any ear disease.  

The same day, during a VA ear disease examination, the 
veteran reported that he had not had an ear infection for 
eight years.  A physician examiner noted that the veteran's 
records "would verify that he had probably an otitis externa 
or an infection of the ear canal..., probably in 1943."  He 
indicated that one record in the claims file mentioned some 
drainage from the ears for a week in 1943.  The examiner 
pointed out that the veteran had seen an ear, nose and throat 
doctor for years for the cleaning of, and removal of wax 
from, his ears.  He also pointed out that the veteran did not 
use medication in his ears, but rather, frequently irrigated 
them.  The examiner noted normal ear canals and tympanic 
membranes, much wax in the right ear, which he removed with a 
vacuum clear, no signs of inflammation, irritation of 
significant scarring, no tenderness or scarring over the 
mastoids, no tenderness or pain in the ears, and no fluid in 
the middle ear.  He opined that, although the veteran was 
treated in service, in 1943, for a fungal infection involving 
the canals or external otitis, there was nothing to indicate 
that the veteran had since developed a chronic infection.  He 
based his opinion primarily on a report of the veteran's 
separation examination dated in 1945, which noted that the 
veteran's ears were normal in appearance. 

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given the contents of additional private medical evidence 
received since the VA examiners prepared their reports, the 
Board assigns no evidentiary weight to either report.  Each 
report reflects no evidence that the veteran has chronic ear 
infections and is based on reviews of an incomplete record, 
which showed no post-service treatment for ear infections.  
According to the private medical evidence now of record, the 
veteran received extensive treatment for ear infections from 
the 1960s to the 1980s, and during that time period, health 
care providers noted a history of such infections dating back 
to service, characterized the infections as chronic, and 
found residual scarring in the veteran's ears.  The Board 
acknowledges the veteran's report that he has not had an ear 
infection for the last eight years and the VA examiner's 
opinion that the veteran does not have significant scarring 
of the ears.  However, the fact remains that the veteran has 
some scarring, which clearly results from chronic infections 
of the ears, the first of which manifested in service.    

Given this evidence, the Board finds that residuals of a 
bilateral fungus infection of the ears are related to the 
veteran's active service.  Based on this finding, the Board 
concludes that residuals of a bilateral fungus infection of 
the ears were incurred in service.  Inasmuch as the evidence 
supports the veteran's claim for service connection for a 
bilateral fungus infection of the ears, such claim must be 
granted.  

2.  Tinnitus

During the January 2001 VA audio examination, the veteran 
reported constant tinnitus.  He also reported in-service 
noise exposure as a pilot and post-service noise exposure in 
his occupation as a heavy equipment operator and supervisor.  
He indicated that he wore no hearing protection in or after 
service.  The examiner confirmed longstanding, bilateral, 
high-pitched ringing in the ears.  She diagnosed tinnitus and 
opined that it was more likely than not initially caused by 
acoustic trauma described by the veteran.  

During the January 2001 VA ear disease examination, the 
veteran reported that he first noticed tinnitus in service, 
during which he suffered acoustic trauma.  He also noted 
that, after service, from 1945 to 1966, he was exposed to 
noise while working in construction, and from 1966 to 1987, 
he was exposed to less noise while working as an inspector.  
The examiner diagnosed a history of tinnitus, acknowledged 
that the veteran had noise exposure in service, indicated 
that he had 32 years of such exposure after service, and 
opined that the tinnitus was more likely than not due to the 
veteran's hearing loss sustained after service.  

Of the VA examiners' opinions, the Board assigns greater 
weight to the latter, unfavorable opinion given that is 
offered by a physician.  The Board then assigns the same 
weight assigned the unfavorable opinion to the former, 
favorable opinion considered in conjunction with the private 
medical evidence submitted after January 2001.  The private 
medical evidence substantiates the favorable opinion by 
showing multiple complaints of tinnitus expressed from the 
1960s to the 1980s and reports of such condition dating back 
to service.  

Given the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence of 
record regarding the issue of whether the veteran's tinnitus 
is related to his period of active service.  Based on that 
finding, and giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107(b), the Board concludes that 
tinnitus was incurred in service.  As the evidence supports 
the veteran's claim of entitlement to service connection for 
tinnitus, such claim must be granted.  

B.  Claim for Higher Initial Evaluation - PTSD

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected PTSD.  He claims that the 
10 percent evaluation assigned this disability does not 
accurately reflect the severity of his PTSD symptomatology.  
The veteran's representative claims that some of the symptoms 
of the veteran's PTSD satisfy the criteria for entitlement to 
a 10 percent evaluation while other symptoms of the veteran's 
PTSD satisfy the criteria for entitlement to the next higher 
evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005).

In this case, the RO has evaluated the veteran's PTSD as 10 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  According to that formula, a 10 percent 
evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2005).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Based on the above criteria as well as the evidence and 
reasoning noted below, the Board finds that the veteran's 
PTSD disability picture does not more nearly approximate the 
criteria for an initial evaluation in excess of 10 percent 
under DC 9411. 

As previously indicated, the veteran had active service from 
March 1943 to July 1945.  Most of his service medical records 
are unavailable.  According to a report of his separation 
examination and his service personnel records, however, he 
did not report or receive treatment for mental health issues 
during service.   

According to his VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received in April 2000, he has not 
received treatment for PTSD since discharge.  He has, 
however, undergone a VA examination for compensation 
purposes.  

On that date, in January 2001, the veteran reported an 
exaggerated startle response, sleep disturbances (problems 
falling asleep), and avoidance with regard to talking about 
his war experiences.  He indicated that he never had problems 
getting along with others in a work environment or social 
setting.  He noted that, following service until 1989, he was 
married to his first spouse.  That marriage allegedly ended 
due to her death.  Since then, he has been married to his 
second spouse, who is chronically ill due to a stroke and 
requires his constant care.  He also noted that, following 
service, he worked in three different positions, until he 
retired.  He reported that he enjoyed seeing his children and 
grandchildren and taking his spouse to lunch every week, 
contacted fellow churchgoers regularly by telephone, and 
belonged to the Hump Pilots Association.  He also reported 
that he was not in regular contact with his friends because 
most of them had moved away and were not physically able to 
travel.  

The examiner noted that the veteran was cooperative, well 
groomed, had clear, coherent and goal-directed speech, denied 
past difficulties with suicidal, homicidal or psychotic 
ideation, had no evidence of hallucinations, delusions or 
significant cognitive impairment, was oriented to person, 
place and time, but not to the purpose of the examination, 
described his mood as generally euthymic, and displayed a 
restricted range of affect.  The examiner indicated that the 
veteran met the criteria for chronic, mild symptoms of PTSD.  
He explained that the veteran had recurring, intrusive, 
distressing recollections of war several times weekly, 
persistently avoided stimuli associated with the war, avoided 
activities that reminded him of the war, and had a diminished 
interest in activities, a numbing of general responsiveness, 
persistent symptoms of increased arousal, no history of 
significant social or industrial impairment, a long history 
of mild emotional impairment, and no abnormalities with 
conduct or judgment.  He diagnosed PTSD, chronic, mild, and 
assigned that disability a Global Assessment of Function 
(GAF) score of 70, some mild symptoms of PTSD.      

The above evidence of record establishes that, during the 
entire time period at issue in this case, the veteran's PTSD 
symptoms, noted to include a euthymic mood, a restricted 
range of affect, intrusive recollections, avoidance of war 
stimuli, a diminished interest in activities, a numbing of 
general responsiveness, increased arousal, difficulty falling 
asleep, and mild emotional impairment, caused no more than 
mild impairment occupationally and socially.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2005), a GAF score of 61 to 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  This definition 
thus confirms that the veteran's PTSD is mild.  By the 
veteran's admission, to date, such disability has not 
necessitated medication.  Such a degree of PTSD warrants the 
assignment of a 10 percent evaluation under DC 9411.

The Board acknowledges the representative's assertion that 
the veteran exhibits some PTSD symptoms required for the 
assignment of the next higher evaluation.  However, even if 
true, a medical professional has characterized such symptoms 
as merely mild.  In the absence of competent evidence 
characterizing such symptoms as more than mild, the veteran's 
PTSD disability picture does not more nearly approximate the 
criteria for an initial evaluation in excess of 10 percent 
under DC 9411.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  The veteran 
does not allege, and the evidence does not establish, that 
this disability causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitates frequent periods of hospitalization.  In 
fact, the veteran has admitted that he never had problems 
working or getting along with others at work or in a social 
setting.  He also has admitted that he never received 
treatment for his PTSD.  Accordingly, the veteran's claim for 
a higher initial evaluation for PTSD does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In light of this fact, the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a higher initial evaluation in the future should his 
PTSD disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, an initial 10 percent evaluation is the 
most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 10 percent 
for PTSD have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for PTSD, such claim must be 
denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened, and to that extent only, granted.

Service connection for residuals of a bilateral fungus 
infection of the ears is granted.

Service connection for tinnitus is granted.

An initial evaluation in excess of 10 for PTSD is denied.


REMAND

The veteran claims that he is entitled to service connection 
for hearing loss and vertigo.  Additional action by AMC is 
necessary before the Board can decide these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, VA has not yet satisfied its duty to 
assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  

The RO afforded the veteran VA examinations in January 2001, 
but the reports of those examinations are inadequate to 
decide the claims at issue in this remand.  As the veteran's 
representative points out, the unfavorable opinions reflected 
therein are based on an incomplete record.  Since January 
2001, the veteran has submitted private medical evidence 
showing complaints of, treatment for, and diagnoses of, 
hearing loss and vertigo more contemporaneous in time to the 
veteran's service.  Such evidence might alter the VA 
examiners' opinions regarding the existence and etiology of 
the veteran's alleged hearing loss and vertigo.  

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining the etiology of 
any hearing loss and vertigo shown to 
exist.  AMC should forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
hearing loss and/or vertigo; 

b) opine whether each disorder is at 
least as likely as not (50 percent 
or greater likelihood) related to 
the veteran's period of active 
service, including the acoustic 
trauma he suffered secondary to his 
service as a combat pilot and 
documented in-service ear problems; 

c) explain the significance of 
private medical evidence dated from 
the 1960s to the 1980s, which shows 
hearing loss and vertigo;

d) and provide detailed rationale, 
with specific references to the 
record, for the opinions provided.  

2.  Once the above development is 
completed, AMC should readjudicate the 
veteran's hearing loss and vertigo claims 
based on a consideration of all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


